 Case: 2:18-cv-00745-ALM-KAJ Doc #: 18 Filed: 05/30/19 Page: 1 of 1 PAGEID #: 62



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

BRIAN RATCLIFF,

                      Plaintiff,

       v.                                           Civil Action 2:18-cv-745
                                                    Judge Algenon L. Marbley
                                                    Magistrate Judge Jolson
MOUNT CARMEL HEALTH SYSTEM,

                      Defendant.


                                            ORDER

       This matter is before the Court on the parties second Joint Motion to Extend Remaining

Case Deadlines. (Doc. 17). The parties seek a sixty-day extension of the discovery and

dispositive motion deadlines because they “have decided to explore mediation of their dispute at

this time rather than incur additional time and expense.” (Id. at 2). For good cause shown, the

Joint Motion is GRANTED. The discovery deadline is extended to July 30, 2019, and the

dispositive motion deadline is extended to August 27, 2019.

       IT IS SO ORDERED.



Date: May 30, 2019                                  /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE
